MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Jul 31 2020, 9:02 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kay A. Beehler                                            Curtis T. Hill, Jr.
Terre Haute, Indiana                                      Attorney General of Indiana

                                                          Matthew B. Mackenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald Lawrence-Parker,                                   July 31, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-3031
        v.                                                Appeal from the Vermillion Circuit
State of Indiana,                                         Court

Appellee-Plaintiff                                        The Honorable Jill Wesch, Judge
                                                          Trial Court Cause No.
                                                          83C01-1903-F2-1



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020                      Page 1 of 9
[1]   Ronald Dale Lawrence-Parker challenges his fourteen-year sentence for Level 4

      felony possession of methamphetamine. 1 Lawrence-Parker argues his sentence

      is inappropriate in light of his character and the nature of his offense. We

      affirm.



                                Facts and Procedural History
[2]   On March 13, 2019, officers from the Clinton City Police Department assisted

      West Central Community Corrections agents in conducting a home check on

      Lawrence-Parker, who was on pre-trial release through Vigo County

      Community Corrections for separate charges, which included Level 2 felony

      dealing in methamphetamine with an amount of ten or more grams, 2 Level 4

      felony possession of methamphetamine, 3 Level 4 felony unlawful possession of

      a firearm by a serious violent felon,4 Level 6 felony maintaining a common

      nuisance, 5 and Class B Misdemeanor possession of marijuana. 6 Officers began

      to search Lawrence-Parker’s mobile home, and he stood in the living room

      under the supervision of two officers. When one of the officers turned his back,

      Lawrence-Parker ran into the kitchen and attempted to conceal something

      inside a trashcan. Stuffed inside the trashcan the officers found three clear



      1
          Ind. Code §§ 35-48-4-6.1(a) & (c)(1).
      2
          Ind. Code § 35-48-1.1(a)(2).
      3
          Ind. Code § 35-48-4-6.1(a).
      4
          Ind. Code § 35-47-4-5(c).
      5
          Ind. Code § 35-45-1-5(c).
      6
          Ind. Code § 35-48-4-11(a)(1).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020   Page 2 of 9
      plastic bags of a crystal-like substance, which Lawrence-Parker later admitted

      was methamphetamine, along with a smoking device and digital scales. In

      total, the officers recovered twenty-and-a-half grams of methamphetamine from

      the kitchen trashcan in Lawrence-Parker’s house.


[3]   On March 14, 2019, the State charged Lawrence-Parker with Level 2 felony

      dealing in methamphetamine 7 and Level 4 felony possession of

      methamphetamine. The State also alleged that Lawrence-Parker was a habitual

      offender. 8 Lawrence-Parker pled guilty to the Level 4 felony possession of

      methamphetamine charge and also admitted his habitual offender status in

      exchange for the State’s dismissal of the Level 2 felony charge. Pursuant to the

      terms of his plea, Lawrence-Parker agreed that his resulting sentence from the

      present charges would be served consecutive to any additional, unrelated

      sentence adjudicated separately in other pending criminal actions against him.


[4]   After a hearing on November 15, 2019, the trial court sentenced Lawrence-

      Parker to eight years for the Level 4 felony possession of methamphetamine

      conviction, with an enhancement of six years as a result of his habitual offender

      status, for an aggregate executed term of fourteen years.9 In making its



      7
          Ind. Code § 35-48-4-1.1(a)(2).
      8
          Ind. Code § 35-50-2-8.
      9
        We note that Lawrence-Parker, in his appeal, erroneously views his present sentence as a twenty-four year
      term, and at one point, he refers to it as a thirty-four year sentence. (Br. of Appellant at 6, 8.) Pursuant to the
      terms of his plea agreement, Lawrence-Parker agreed to serve his present sentence consecutive to the
      sentence imposed in Cause Number 84D01-1807-F2-2334. However, this appeal concerns only Cause
      Number 83C01-1903-000001, and we therefore evaluate only the fourteen-year sentence imposed herein.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020                          Page 3 of 9
      decision, the trial court acknowledged and took into consideration three

      mitigating factors introduced by Lawrence-Parker, including his experience of

      childhood trauma, his medical issues that could impose a hardship on him

      during incarceration, and his guilty plea. The trial court concluded the

      aggravating circumstance of his criminal history outweighed the mitigating

      factors and warranted an enhanced sentence.



                                 Discussion and Decision
[5]   We will reverse Lawrence-Parker’s sentence as inappropriate only if we

      determine it is inappropriate in light of both the nature of his offense and his

      character. See Ind. Appellate Rule 7(B) (“The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court's decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.”). The nature of offense analysis compares

      the defendant’s actions with the required showing to sustain a conviction under

      the charged offense, Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008), while

      the character of the offender analysis permits a broader consideration of a

      defendant’s character. Douglas v. State, 878 N.E.2d 873, 881 (Ind. Ct. App.

      2007).


[6]   Ultimately, our determination of appropriateness “turns on our sense of the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Cardwell,

      895 N.E.2d at 1224. The task at hand is not to evaluate whether another



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020   Page 4 of 9
      sentence is more appropriate, but rather whether the sentence imposed is

      inappropriate. Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013), trans.

      denied. The defendant ultimately bears the burden of demonstrating the

      inappropriateness of the sentence. Patterson v. State, 909 N.E.2d 1058, 1063

      (Ind. Ct. App. 2009).


[7]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer v. State, 868

      N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 878 N.E.2d 218 (Ind. 2007). The

      advisory sentence for a Level 4 felony is six years, with a sentencing range from

      two to twelve years. Ind. Code § 35-50-2-5.5. When attached to a Level 4

      felony, the enhancement for a habitual offender adjudication can be six to

      twenty years. Ind. Code § 35-50-2-8(i)(1). Accordingly, the minimum sentence

      Lawrence-Parker could have received was eight years, and the maximum

      possible sentence was thirty-two years. The court sentenced Lawrence-Parker

      to fourteen years, which is only two years above a minimally-enhanced

      advisory sentence for a Level 4 felony committed by a habitual offender.


[8]   One factor we consider when determining the appropriateness of a deviation

      from the advisory sentence is whether there is anything more or less egregious

      about the offense committed by the defendant that makes it different from the

      “typical” offense accounted for by the legislature when it set the advisory

      sentence. Rich v. State, 890 N.E.2d 44, 54 (Ind. Ct. App. 2008), trans. denied.

      Lawrence-Parker’s offense occurred while he was serving pre-trial home

      detention for similar charges. Further, the amount of methamphetamine found



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020   Page 5 of 9
       in Lawrence-Parker’s possession was twenty-and-a-half grams, which is toward

       the higher end of the permitted range of ten to twenty-eight grams necessary for

       a Level 4 felony possession of methamphetamine charge. While not egregious,

       we hold the nature of Lawrence-Parker’s offense warrants a sentence beyond

       the advisory because it was committed while he was on home detention for pre-

       trial release for another offense. See Barber v. State, 863 N.E.2d 1199, 1208 (Ind.

       Ct. App. 2007) (the commission of an offense while on probation is a

       “significant aggravator”), trans. denied.


[9]    When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

       App. 2007). However, the extent to which a defendant’s criminal history is

       relevant “varies based on the gravity, nature, and number of prior offenses as

       they relate to the current offense,” Cotto v. State, 829 N.E.2d 520, 526 (Ind.

       2005), and repeated contacts with the criminal justice system reflect poorly on

       the defendant’s character, because such contacts suggest the defendant “has not

       been deterred [from further criminal behavior] even after having been subjected

       to the police authority of the State.” Id.


[10]   This present offense is Lawrence-Parker’s eleventh felony conviction, and he

       committed this crime while on pre-trial release. Since 1999, Lawrence-Parker

       has been convicted of three counts of Class B felony burglary, 10 Class D felony




       10
            Ind. Code § 35-43-2-1.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020   Page 6 of 9
       confinement, 11 three counts of Class D felony theft, 12 Class C felony carrying a

       handgun without a license,13 Class A misdemeanor resisting law enforcement, 14

       and Class C misdemeanor operating a motor vehicle without receiving a

       license; 15 in sum, Lawrence-Parker’s criminal history totals two misdemeanor

       and nine felony convictions. Based on Lawrence-Parker’s record, it is evident

       that he has a propensity toward crime involving violence and drugs, and that he

       has not been deterred from continuing a pattern of criminal behavior through

       prior punishment. See Speer v. State, 995 N.E.2d 1, 14 (Ind. Ct. App. 2013)

       (sentences higher than the advisory not inappropriate based on defendant’s

       extensive criminal history for similar offenses), trans. denied. Although

       Lawrence-Parker attempts to emphasize that prior to 2018 he had a period of

       sobriety and refrained from criminal behavior, we are not persuaded that this

       sheds a persuasively positive light on his character given his pattern of criminal

       behavior since then.


[11]   Lawrence-Parker also argues his sentence is inappropriate given his unpleasant

       childhood and the hardship his incarceration will impose due to his medical

       condition. However, childhood trauma does not excuse a defendant’s decision

       to engage in criminal behavior or eliminate his responsibility for committing



       11
            Ind. Code § 35-42-3-3(a)(1).
       12
            Ind. Code § 35-43-4-2(a).
       13
            Ind. Code § 35-47-2-23(c)(2)(B).
       14
            Ind. Code § 35-44-3-3(a)(3).
       15
            Ind. Code § 9-24-18-1.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020   Page 7 of 9
       criminal offenses. See Connor v. State, 58 N.E.3d 215 (Ind. Ct. App. 2016)

       (defendant argued that in light of his difficult early childhood, consequent later

       development of behavioral and mental health issues, and substance abuse

       problems, the court’s sentence was inappropriate given defendant’s character;

       the court acknowledged that, although the case was tragic, his sentence was

       appropriate given defendant’s charge for a similar previous offense). With

       respect to Lawrence-Parker’s medical condition, we recognize the trial court is

       not required to assign the same weight to the mitigating factors as did

       Lawrence-Parker. Allen v. State, 722 N.E.2d 1246, 1251 (Ind. Ct. App. 2000).

       Despite these additional circumstances, we see nothing inappropriate about

       Lawrence-Parker’s sentence in light of his character and continued inclination

       toward criminal behavior. 16



                                                   Conclusion
[12]   Lawrence-Parker’s fourteen-year sentence is not inappropriate given the nature

       of his offense and his character. Lawrence-Parker committed the current

       offense while serving pre-trial release home detention for a similar offense. In



       16
          Lawrence-Parker attempts to argue the trial court did not give sufficient credence to all four of his proposed
       mitigating factors. As the task of the reviewing court is not to reweigh mitigating factors or second-guess the
       trial court’s balancing of those factors, and because Lawrence-Parker did not assert the trial court abused its
       discretion in the finding of mitigators, we decline to consider Lawrence-Parker’s arguments pertaining to his
       history of substance abuse or his undiagnosed post-traumatic stress. See Smith v. State, 822 N.E.2d 193, 202-
       03 (Ind. Ct. App. 2005) (defendant’s failure to fully develop a cogent argument results in waiver of the issue
       on appeal), trans. denied; and see Ind. Appellate Rule 46(A)(8)(a) (party must support arguments with relevant
       case law).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020                        Page 8 of 9
       addition, Lawrence-Parker’s character demonstrates a continued, undeterred

       propensity to criminal behavior. Accordingly, we affirm his sentence.


[13]   Affirmed.


       Robb, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3031 | July 31, 2020   Page 9 of 9